--------------------------------------------------------------------------------

THIS JOINT VENTURE AGREEMENT made the 16th day of January, 2014.

BETWEEN:

  ENERTOPIA CORPORATION, a corporation duly incorporated   under the laws of the
State of Nevada with its executive office at   950-1130 West Pender Street,
Vancouver, British Columbia,   Canada.       ("Enertopia")

AND:

  WORLD OF MARIHUANA PRODUCTIONS LTD., a   corporation duly incorporated under
the laws of the Province of   British Columbia with the Registered and Records
office located at   #1-2838 Garden Street, Abbotsford, British Columbia, V2T
4W7.       ("WOM")       (collectively called the "Parties")

WHEREAS:

A. WOM has or will acquire a licence issued by Health Canada (the "Licence") to
allow for WOM to operate a business of legally producing, manufacturing,
propagating, importing/exporting, testing, researching and developing, and
selling marihuana (the “Business”) which shall be located at 33420 Cardinal
Street, Mission, British Columbia (the "Premises").

B. The Parties have entered into a non-binding Letter Of Intent dated for
reference the 1st day of November, 2013 (the "LOI") which shall be superseded by
this Agreement.

C. The Parties wish to enter into this Agreement to set out the terms and
conditions on which Enertopia may acquire an interest in the Business and the
terms and conditions on which the Parties will form a joint venture to jointly
participate in the Business (the "Joint Venture").

     NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
parties hereto agree each with the other as follows:

--------------------------------------------------------------------------------

1. DEFINITIONS AND SCHEDULES

1.01 In this Agreement, unless the context otherwise requires, the following
terms will have the following meanings:

"Joint Venture Assets" means those assets listed in Schedule "A" hereto and any
future assets purchased by or on behalf of the Business and all other property,
whether real or personal, which is owned, leased, held, developed, constructed
or acquired for the Business by or on behalf of the Parties.

"Interest" means all the right, title and interest of a Party in and to the
Joint Venture, the Joint Venture Assets, any Joint Venture Loan and accrued
interest thereon and the Party's interest in and to this Agreement.

"Joint Venture Loan" means any and all loans, debts, obligations incurred by the
Parties to operate the Business in accordance with Section 3.03 hereof.

"Effective Date" means the first business day following the day on which WOM has
received the final and duly issued Licence from Health Canada and has notified
Enertopia of such receipt.

"Net Profits" means income available for distribution to the Parties after
deducting all expenses incurred by the Business. .

"Parties" means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement.

1.02 The following are Schedules to this Agreement:

Schedule "A" – Assets of WOM

Schedule "B" – Estimated Net Profits Calculation for the 12 months from the
Execution Date

2. INITIAL CONTRIBUTIONS & INTERESTS

2.01 The Parties contribute the following as their initial contributions to the
Business:

  (a)

WOM, as its initial Contribution, hereby contributes all of its interest and
title in the Assets set forth in Schedule "A" hereto.

        (b)

Enertopia, as its initial contribution, hereby contributes the payments set
forth in Section 5.01 (i), (ii) and (iii) hereof.


--------------------------------------------------------------------------------

2.02 Upon occurrence of the Effective Date, the Parties shall have the following
initial Interests:

WOM - 70% Enertopia - 30%

2.02 Except as otherwise provided herein, the Parties shall bear the cost and
all liabilities arising under this Agreement and shall, pursuant to their
respective shares, own the Business all in proportion to their respective
Interests.

2.03 Unless this Agreement otherwise provides, all revenues and benefits derived
from the Business shall be received by the Parties in the ratio of their
Interests, and all obligations and liabilities incurred in respect of, the
Business shall be received or borne by the Parties in accordance with the terms
of this Agreement.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.01 Each Party represents and warrants to the other as follows:

  (a)

It is duly incorporated and is in good standing as to the filing of annual
returns under the laws of the jurisdiction of its incorporation.

        (b)

It has the corporate or other power to enter into this Agreement.

        (c)

All necessary and requisite corporate proceedings, resolutions and
authorizations have been or will be taken, passed, done and given to authorize,
permit and enable it to execute and deliver this Agreement.

        (d)

The entering into of this Agreement will not be in contravention or constitute
default under the laws of the incorporation jurisdiction of the Party or any
indenture, deed, agreement, undertaking or obligation of the Party or to which
it is a party.

        (e)

There are no actions or proceedings pending or, to its knowledge threatened
which challenge the validity of this Agreement or which might result in a
material adverse change in the financial condition of any Party or which would
materially adversely affect its ability to perform its obligations under this
Agreement or any other document in connection with them.

        (f)

This Agreement is a valid, binding and enforceable obligation of each of the
Parties in accordance with its terms.

3.02 WOM hereby further represents, warrants and covenants to Enertopia that it
is the sole owner of the Premises and that it will make the Premises available
for the operation of the Business at all times during the term of this
Agreement.

--------------------------------------------------------------------------------

4. MANAGEMENT

4.01 Unless otherwise provided herein, the operation of the Business shall be
governed by the decision of the Parties owning more than 50% of the Business.

5. FINANCING/PARTIES' CONTRIBUTIONS/DISTRIBUTION OF NET PROFITS

5.01 Enertopia shall purchase it's Interest in the Business as set out below,
provided that all cash payments are payable directly to WOM by way of wire
transfer:

  i)

10,000,000 shares of the restricted common stock of Enertopia (the "Shares") to
0984329 B.C. Ltd ("098") at the direction of WOM at the time of execution of the
LOI (the "LOI Shares") (Completed);

        ii)

Issuance of 5,000,000 Shares to 098 and payment of $100,000.00 USD to WOM upon
signing of this Agreement (the "Execution Date") which Shares will be held in
escrow (the "Escrow Shares") by Enertopia's solicitors until such time as the
Effective Date has occurred. Upon occurrence of the Effective Date, the Escrow
Shares will be released from escrow;

        iii)

Payment to WOM of $75,000.00 USD by January 31, 2014 in exchange for which
Enertopia will be granted a 30% Interest in the Business;

        iv)

Issue 1,000,000 Shares to 098 and pay $200,000.00 USD to WOM on or before the
date that is six months from the Execution Date in exchange for which Enertopia
shall be granted a further 1% Interest in the Business;

        v)

Issue 1,000,000 Shares to 098 and pay $200,000.00 USD to WOM on or before the
one year anniversary of the Execution Date in exchange for which Enertopia shall
be granted a further 2% Interest in the Business;

        vi)

Issue 1,000,000 Shares to 098 and $200,000.00 USD to WOM on or before the second
year anniversary of the Execution Date in exchange for which Enertopia shall be
granted a further 6% Interest in the Business;

        vii)

Issue 1,000,000 Shares to 098 and $300,000.00 USD to WOM on or before the third
year anniversary of the Execution Date in exchange for which Enertopia shall be
granted a further 6% Interest in the Business;


--------------------------------------------------------------------------------


  viii)

Issue 1,000,000 Shares to 098 and $300,000.00 USD to WOM on or before the fourth
year anniversary of the ExecutionDate in exchange for which Enertopia shall be
granted a further 6% interest in the Business for a total of 51% Interest to be
held by Enertopia at such time;

        ix)

Following the Effective Date and subject to any required stock exchange
approvals, Enertopia shall appoint Mathew Chadwick, the current sole director of
WOM (the "Appointee"), to the board of directors of Enertopia. The Appointee
will hold office until the next annual meeting of the shareholders of Enertopia
unless his office is earlier vacated in accordance with applicable corporate
law. Enertopia shall include the Appointee as one of the management nominees put
forth by Enertopia at each shareholder meeting at which the election of
directors is an item of business, provided however, that the Appointee shall
only be entitled to serve as a director of Enertopia as long as this Agreement
is in good standing, full force and effect;

        x)

WOM shall not, at any time following the Effective Date and during the course
this Agreement remains in effect, issue, split, reverse split, hypothecate or
otherwise transact any of its share capital, under any circumstance, without the
prior written consent of Enertopia; and

        xi)

WOM shall use the first $375,000.00 paid by Enertopia pursuant to Section 5.01
ii), iii) and iv) hereof to upgrade the Business as may be required pursuant to
Health Canada stipulations or as my otherwise required to advance the Business.

5.02 In the event the Effective Date does not occur within twelve (12) months
from the Execution Date, WOM will be entitled to retain the cash payment paid to
it pursuant to Section 5.01 ii) and iii) but will be required to return all
Shares issued to it by Enertopia other than 5,000,000 of the LOI Shares.

5.03 Funds required from time to time by the Parties to operate the Business
will be obtained, to the greatest extent possible, by borrowing from a chartered
bank or other institutional lender. If a Party wishes to obtain a Joint Venture
Loan, they shall first provide the other Party with particulars of the terms of
any such proposed Joint Venture Loan including the amount of any commitment or
other loan fees, the security required by the lender and other terms and
conditions, and shall not finalize any such Joint Venture Loan without the prior
written approval of the other Party, such approval not to be unreasonably
delayed or withheld.

5.04 Any Joint Venture Loan entered into in accordance with Section 5.03 hereof
shall be borne by the Parties hereto pro rata in proportion to their Interest at
the time of demand for payment by such bank or institution and if any of the
Parties discharge any liabilities of the Parties either directly or pursuant to
such guarantee given hereunder then the Party discharging the liabilities shall
have the right to be reimbursed by the Party or Parties not so contributing so
that in the end result each of the Parties shall have contributed in proportion
as aforesaid.

--------------------------------------------------------------------------------

5.05 Commencing on the Effective Date, the Net Profits shall be distributed to
each of the Parties in proportion to their respective Interests on a quarterly
basis.. The Parties agree to the estimated Net Profit calculation for the 12
months following the Execution Date set forth in Schedule "B" hereto.

5.06 If funds are required for the operation of the Business, or other expenses
related to the Business, then the Parties agree to advance such funds in
accordance with their Interest (the "Contribution"), upon the demand of either
Party.

5.07 If either Party (the "Defaulter") fails to provide his or her Contribution
within 10 business days from the date required by the other Party (the
"Deficiency"), then the Party who has paid its Contribution may give written
notice to the Defaulter to pay its Deficiency. If such Defaulter does not pay
its Deficiency within 45 days of such notice, that Party making its own
Contribution as required (the "Contributor") will not be required to but may pay
all or any part of the Deficiency on behalf of the Defaulter. If the Contributor
pays all or any part of the Deficiency on behalf of the Defaulter:

  (a)

The total amount advanced by the Contributor on behalf of the Defaulter will be
aggregated from time to time and interest will accrue on the same from the date
or dates of such contribution at a rate of interest equal to that charged by the
Royal Bank of Canada’s prime rate plus three percent. Such total amount and all
interest accrued and unpaid thereon from time to time will be herein called the
"Deficiency Contribution";

        (b) Any Deficiency Contribution will be Payable by the Defaulter to the
Contributor on demand by the Contributor.

5.08 Each Party agrees to indemnify and save harmless the other from and against
any loss, costs or damages it may suffer as a result of its failure to pay for
its Interest of the amounts due and owing under the Business.

6. RESTRICTIONS ON TRANSFER/RIGHT OF FIRST REFUSAL

6.01 Except as otherwise expressly permitted in this Agreement:

  (a) no Party shall, at any time during the course of this Agreement, sell,
transfer or otherwise dispose of or offer to sell, transfer or otherwise dispose
of any of its Interest unless that Party (the "Offeror") first offers by notice
in writing (the "Offer") to the other Parties (the "Others") pro rata in
accordance with their Interest the prior right to purchase, receive or otherwise
acquire the same;


--------------------------------------------------------------------------------

  (b)

the Offer shall set forth:

          (i)

the Interest offered for sale;

          (ii)

the consideration therefor expressed only in lawful money of Canada;

          (iii)

the terms and conditions of the sale; and

          (iv)

that the Offer is open for acceptance for a period of sixty days after receipt
of such Offer by the Others;


  (c)

any of the Others may accept such Offer and by such acceptance specify any
additional portion of the Interest offered for sale that such Party is prepared
to purchase in the event that any of the Others fail to accept such Offer and,
if any of the Others fail to accept such Offer, such Party (pro rata if more
than one) shall be entitled to purchase such additional portion of the Interest
as shall be so available;

        (d)

if, and to the extent the Offer is not accepted, the Offeror may sell, transfer
or otherwise dispose of his remaining Interest to any other person, firm or
corporation (the "Third Party") only for the consideration and upon the terms
and conditions as set out in the Offer but only within the period of ninety days
after the expiry of the period for acceptance by the Others and, if the Offeror
does not do so, the provisions of this Section 6.0l will again become applicable
to the sale, transfer or other disposition of his Interest and so on from time
to time;

        (e)

no disposition of any Interest in the Business permitted by this Section 6.01
shall be made unless the Third Party shall have entered into an agreement with
the Others by which the Third Party shall be bound by and entitled to the
benefit of the provisions of this Agreement and other Others shall enter into
such an agreement; and

        (f)

any Party who shall have disposed of all of their Interest in compliance with
the provisions of this Agreement shall be entitled to the benefit of and be
bound by only the rights and obligations which arose pursuant to this Agreement
prior to such disposition.

6.02 Except as specifically provided herein, no Party shall mortgage, pledge,
charge, hypothecate or otherwise encumber their Interest or any part thereof
without the prior written consent thereto of the other Parties, which consent
may be arbitrarily withheld.

--------------------------------------------------------------------------------

6.03 Notwithstanding any other provision of this Agreement, no Party shall be
entitled to sell, transfer or otherwise dispose of any of their Interest or any
part thereof without first obtaining the consent of the other Parties, if such
action would permit any other party to accelerate or demand the payment of any
Joint Venture Loan.

7. DEFAULT

7.01 It is an event of default (a "Default") if a Party (the "Defaulting Party",
the other Parties being the "Non-Defaulting Parties"):

  (a)

fails to observe, perform or carry out any of his obligations hereunder and such
failure continues for 30 days after any of the Non-Defaulting Parties have, in
writing, demanded that such failure be cured;

        (b)

fails to take reasonable actions to prevent or defend assiduously any action or
proceeding in relation to any of their Interest for seizure, execution or
attachment or which claims:


  (i)

possession;

        (ii)

sale;

        (iii)

the appointment of a receiver or receiver-manager of its assets; or

        (iv)

forfeiture or termination;


 

of or against any of the Interest of the Defaulting Party, and such failure
continues for 30 days after a Non-Defaulting Party has, in writing, demanded
that the same be taken or the Defaulting Party fails to defend successfully any
such action or proceeding;

        (c)

becomes bankrupt or commits an act of bankruptcy or if a receiver or receiver-
manager of his assets is appointed or makes an assignment for the benefit of
creditors or otherwise;

        (d)

fails after fourteen days' notice in writing to the other to resolve by
agreement a course of conduct requiring approval of the Parties in accordance
with Section 8.01 hereof.


--------------------------------------------------------------------------------

7.02 In the event of a Default, the Non-Defaulting Parties may do any one or
more of the following:

  (a)

pursue any remedy available to them in law or in equity, it being acknowledged
by each of the Parties that specific performance, injunctive relief (mandatory
or otherwise) or other equitable relief may be the only adequate remedy for a
Default;

        (b)

take all actions in their own names or in the name of the Defaulting Party or
the Parties as may reasonably be required to cure the Default, in which event
all payments, costs and expenses incurred therefor shall be payable by the
Defaulting Party to the Non-Defaulting Parties on demand with interest at the
Royal Bank of Canada prime commercial rate of interest for its most creditworthy
customers plus 6% per annum;

        (c)

implement the buy-sell procedure as set out in Section 8.01 hereof;

        (d)

waive the Default provided, however, that any waiver of a particular Default
shall not operate as a waiver of any subsequent or continuing Default.

8. BUY-SELL PROCEDURE

8.01 If any of the Parties are desirous of purchasing the Interest of a
Defaulting Party as defined in Section 7.02 hereof, the transaction shall be
initiated and completed in the following manner. The said party (hereinafter
referred to as the "Offeror") shall give to the other party (hereinafter
referred to as the "Offeree") notice in writing which shall contain the
following terms and provisions:

  (a)

the price for the Interest to be sold;

        (b)

an offer to buy all of the Interest owned by the Offeree at a fixed price
determined solely by the Offeror;

        (c)

an offer to sell all of the Interest owned by the Offeror to the Offeree at a
fixed price determined solely by the Offeror;

        (d)

payment of an amount equal to the total purchase price in cash or by certified
cheque on closing.

8.02 Upon receipt of the notice, the Offeree may, within a period of 30 days
thereafter, accept either one of the offers contained in the notice and shall
given written notification to the Offeror accepting either the Offeror's offer
to purchase or the Offeror's offer to sell as contained in the notice.

--------------------------------------------------------------------------------

8.03 The individual parties hereto agree that failure to accept within the time
limited as aforesaid shall be for all intents and purposes be deemed to have
been a rejection of the Offeror's offer to purchase in the same manner as if the
Offeree had, in fact, rejected such offer to purchase by notice in writing. The
appropriate offer in accordance with the foregoing and acceptance thereof by
either notice in writing or the failure of the Offeree to accept the same shall
be deemed to constitute a binding agreement of purchase and sale as set out in
the Offeror's notice and in the terms and provisions of this Agreement. The
transaction or transactions of purchase and sale arising from the foregoing
shall be completed within sixty days after acceptance.

8.04 In the event of a sale of an Interest in the said Business as herein
provided for, the party selling shall in this Section be referred to as the
"Seller" and the party purchasing shall in this Section be referred to as the
"Purchaser", and the following additional provisions shall apply:

  (a)

the date scheduled for closing (the "Closing") may be at any earlier date agreed
to and fixed by the individual parties hereto;

        (b)

any amount payable under the agreement of purchase and sale or other agreed
transaction shall be paid by way of cash or by way of certified cheque;

        (c)

if, upon the date set for Closing, the Parties shall be indebted to the Seller
in an amount recorded on the books of the Parties and verified by the
auditors/accountants of the Parties, such indebtedness shall be paid to the
Seller by the Parties at the time of Closing;

        (d)

if, upon the date set for Closing, the Seller shall be indebted to the Parties
in an amount so recorded and verified, the Purchaser shall be entitled under the
purchase price to pay, satisfy and discharge all or any portion of such
indebtedness and to receive and to take credit against the purchase for the
amount or amounts so paid on account of such indebtedness;

        (e)

if, on the date of Closing, the Seller is responsible on any covenant for the
liabilities of Business the Purchaser shall procure for the Seller and deliver
to him at the time of closing releases from any such covenants or guarantees or,
failing that, shall indemnify the Seller from any claim, action, demand or
liability that may arise by reason of such covenants or guarantees;

        (f)

if, on the date of Closing, the Seller shall have any securities lodged with any
person, including the Parties' bankers, to secure any indebtedness of the
Parties, then the Purchaser shall deliver the same free and clear of any claims
in connection with such indebtedness to the Seller. In the event the Purchaser
is unable to deliver the same, then the Purchaser shall execute all such
documents as may be reasonably required in order to indemnify and save harmless
the Seller in relation thereto;


--------------------------------------------------------------------------------


  (g)

if, on the date of Closing, the Seller shall, for any reason, fail or refuse to
complete the transaction, the Purchaser shall have the right upon such default
without prejudice to any other rights which the Purchaser may have, upon payment
by the Purchaser of the balance due on closing (less or plus any adjustment
herein permitted) to the credit of the Seller in any chartered bank in the
Province of British Columbia or the solicitors for the Business on behalf of and
in the name of the Seller to complete the transaction as aforesaid and the
Seller hereby irrevocably constitutes the Purchaser the true and lawful attorney
of the Seller to complete the transaction and to execute any and every document
necessary in that behalf;

        (k)

between the date of any offer and the date of Closing of any ensuing transaction
neither the Seller nor the Purchaser shall do or cause to be done anything
except in the ordinary course of business;

        (l)

notwithstanding any term or provision of this Agreement to the contrary, once
any of the sale provisions hereinbefore referred to are invoked or become
operative pursuant to the provisions of this Agreement, no other offer or notice
of sale or intention to sell shall be given or accepted until the Closing or
termination of the ensuing transaction.

9. NO PARTNERSHIP

9.01 The Parties agree that they are not operating as a partnership but as a
joint venture in the Business only. Neither the co-ownership of the Business by
the parties nor this Agreement will be construed so as to create a partnership
of the parties or make either party in any way responsible for the debts or
losses of the other. This Agreement will not:

  (a)

Limit the parties in carrying on their respective separate business;

        (b)

Impose upon either party any fiduciary duty by reason of its carrying on its
separate business;

        (c)

Constitute the parties as general partners or constitute either party the agent
of the other;

        (d)

Impose upon either party any liability or obligation other than as expressly
provided in this Agreement; or

        (e)

Prevent WOM from retail marketing and retail selling of marihuana or
franchising.

10. FINANCIAL

10.01 WOM agrees to change its fiscal year-end to August 31 on or before the
Effective Date.

--------------------------------------------------------------------------------

10.02 Each Party shall be responsible for and pay their own respective corporate
and personal tax and duty obligations, whether in Canada, the United States, or
elsewhere, and each of the Parties shall hold the other and the Joint Venture
harmless and agree to indemnify them for those tax and duty obligations, as well
as and costs of collection, interest, fines, penalties, or litigation.

10.03 The books of account of the Business shall be maintained on an accrual
basis in accordance with Generally Accepted Accounting Principles, consistently
applied, and shall show all items of income and expense, all assets and
liabilities and the contribution accounts of the Parties.

10.04 WOM shall:

(a) cause to be prepared and furnished to Enertopia promptly after the close of
each fiscal period a balance sheet of the Business dated as of the end of the
fiscal period, a related statement of income or loss and a related statement of
source and application of funds for the Business for such fiscal period, all of
which shall be certified in the customary manner by the Auditor, and the same
information for the fiscal period as is required to be included in the periodic
reports referred to in (b) below.

(b) upon request by Enertopia from time to time, provide to Enertopia any
information about the business and activities of the Business necessary for the
tax returns of Enertopia or other information on the business and affairs of the
Business as may be reasonably requested by Enertopia.

10.05 Any Party shall have the right from time to time at all reasonable times
during usual business hours and without causing a material disruption of the
Business, to audit, examine and make copies of or extracts from all records
relating to the Business. Such right may be exercised through any agent or
employee of such Party designated by it, or by independent accountants
designated by such Party. Such Party shall bear all expenses incurred in any
such audit or examination or for copies or extracts made at such Party's
request.

11. CONFIDENTIALITY

11.01 The making of this Agreement and the consummation of the transactions
contemplated in this Agreement will be maintained as strictly confidential, and
subject to the requirement of law and of governmental and regulatory
authorities, none of the Parties will make any disclosure concerning the terms
or conditions of this transaction or any other aspect of their dealings,
including, but not limited to, information relating finances, customers,
technologies, or trade secrets except with the written consent of the other
Parties or as is necessary in order to carry out their respective contributory
duties under the terms of this Agreement.

11.02 The above restrictions will not apply to any information that:

  (a) is in the public domain through no fault of the recipient;


--------------------------------------------------------------------------------


  (b)

is authorized for disclosure by the disclosing Party;

        (c)

is received by the recipient from another unrestricted source;

        (d)

is independently developed by the recipient; or

        (e)

is lawfully required to be disclosed by a court or other judicial proceeding in
any jurisdiction.

11.03 The Parties agree that because monetary damages alone would be
insufficient to consummate for a breach of these confidentiality provisions, any
Party may seek any judicial, nonjudicial or extraordinary relief available in
any court with compentent jurisdiction to prevent the breach of these
provisions. This remedy is in addition to any other remedies that may be
available.

12. GENERAL PROVISIONS

12.01 This Agreement shall terminate:

  (a)

if either party sells or otherwise disposes of its Interest in the Business;

        (b)

The parties, acting together, collectively sell the Business after which this
Agreement will cease to have any effect or be binding upon the parties except in
respect of the resolution of the rights and obligations of the parties during
the period prior to such sale and the payment of all monies between the parties
arising as a result; or

        (b)

if the Parties hereto consent in writing to the termination hereof.

12.02 The Parties shall execute such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of this Agreement.

12.03 The provisions herein constitute the entire agreement between the Parties
and supersedes all previous expectations, understandings, communications,
representations and agreements, whether verbal or written, between the Parties
with respect to the subject matter hereof.

12.04 If any provision of this Agreement is unenforceable or invalid for any
reason whatever, it shall not affect the enforceability or validity of the
remaining provisions of this Agreement and such provision shall be severable
from the remainder of this Agreement.

12.05 Any notice required to be given hereunder by any party shall be deemed to
have been well and sufficiently given if mailed by prepaid registered mail
return receipt requested, courier service or by electronic communication,
capable of producing a printed transmission to or delivered at the address of
the other party first written above or at such other address as any of the
parties may from time to time direct in writing, and any such notice shall be
deemed to have been received, if mailedor couriered, forty-eight hours after the
time of mailing or if sent by electronic communication on the date of such
communication. If normal mail service or courier service is interrupted by
strike, slow down, force majeure or other cause, a notice sent by the impaired
means of communication will not be deemed to be received until actually
received, and the party sending the notice shall utilize any other such services
which have not been so interrupted or shall deliver such notice in order to
ensure prompt receipt thereof.

--------------------------------------------------------------------------------

12.06 Time shall be of the essence hereof.

12.07 This Agreement shall be governed by and construed in accordance with the
laws in force in the Province of British Columbia from time to time.

12.08 Should there be a disagreement or a dispute between the parties hereto
with respect to this Agreement or the interpretation thereof, the same shall be
referred to a single arbitrator pursuant to the Commercial Arbitration Act of
British Columbia and the determination of such arbitrator shall be final and
binding upon the parties hereto.

12.09 The headings in this Agreement form no part of this Agreement and shall be
deemed to have been inserted for convenience only.

12.10 Wherever the singular or the masculine is used throughout this Agreement
the same shall be construed as being the plural or the feminine or the neuter or
the body politic or corporate where the context so requires. The headings
immediately preceding each paragraph are inserted for the purpose of convenience
only and are to be excluded from any construction or interpretation of this
Agreement.

12.11 Each of the parties hereto shall make, do and execute or cause to be made,
done or executed all such further things, acts, documents, conveyances and
assurances as may be necessary or reasonably required to carry out the intent
and purpose of this Agreement fully and effectually.

12.12 This Agreement shall enure to the benefit of and be binding upon the
Parties and their respective personal representatives, successors and permitted
assigns.

-Signature Page Follows-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

ENERTOPIA CORPORATION
by its authorized signatory

Per:

______________________________
Authorized Signatory

WORLD OF MARIHUANA PRODUCTIONS LTD.
by its authorized signatory

Per:

______________________________
Mathew Chadwick

--------------------------------------------------------------------------------

SCHEDULE "A"
List of Assets

1. Twenty five kilowatt generator $30,000.00 2. 99 HID ballasts and all mounting
hardware $20,295.00 3. 99 Grow Star Shades $12,375.00 4. 99 Moguls and hardware
$742.50 5. 2x200 amp contactor & 200 amp Panel $2,600.00 6. 4x200amp main
breaker sub panels $7,520.00 7. 2x200amp main panels c/w Breakers $1,800.00 8.
6x Submersible Pro – line pumps $1,200.00 9. 3x Little Giant Pumps $450.00 10.
4x50ft Greenline Hose systems $360.00 11. 6x 5 ton 60,000 Btu Air Conditioners
$30,000.00 12. 3x 5 ton recon Air Conditioners $15,000.00 13. 1 Air Handler
Recon spare $1,800.00 14. 4x Pro Grade Air Dehumidifiers $5,600.00 15. 2x 12000
Btu Dehumidifiers $1,800.00 16. 8000 Btu Dehumidifier $250.00  17. Misc Spare
Equipment $20,000.00   18. 6x Co2 Generators $6,000.00 19. 6x Co2 Monitors
$7,200.00 20. Any and all assets acquired after the coming into effect of this
Agreement to which this Schedule “A” is attached.


--------------------------------------------------------------------------------

SCHEDULE "B"

Estimated Net Profits Calculation for the 12 months from the Execution Date

     0786521 B.C. Ltd
Profit & Loss Statement Projection

Income     Sales (Based on 380,000 grams @$7.50) $2,850,000.00         Other
Income (Testing For other Accounts) $36000.00   Total Income $2,886,000.00
Expenses     Accounting $5000.00   Advertising $60,000.00   Agricultural (Food &
Grow Supplies) $180,000.00   Bank Charges $6000.00   Electricity $160,000.00  
Gas & Propane $18,000.00   Hire of Equipment $12.000.00   Insurance $36,000.00  
Interest $15000.00   Labels & Packaging $7200.00   Licensing & Legal $20,000.00
  Miscellanies $12,000.00   Motor Vehicles $30,000.00   Office Supplies $6000.00
  Postage & Handling $4800.00   Building Lease $42,000.00   Repairs &
Maintenance $48,000.00   Stationary (Shipping) $8000.00   Telephone &
Communications (Security) $60,000.00   Training/Seminar $40,000.00   Wages
$1,100,400.00   WCB $55,000.00         Total Expenses $1,925,400.00       Net
Profit (Loss) $960,600.00
________________________________________________________     


--------------------------------------------------------------------------------

SCHEDULE "C"

Distribution of Net Profits

Net Profits shall mean <>.
Commencing on the Effective Date, Net Profits shall be distributed as follows:

--------------------------------------------------------------------------------